CADWALADER, District Judge.
The register holding provisionally the court of bankruptcy should have declared on the examination before him the opinion which he now certifies, and should have ordered the exam-inant to answer the questions. If an exception to this provisional ruling of the register had then been taken, which is very improbable, he should have certified it for the summary consideration of the court, the examination proceeding in its other parts. If the witness, or examinant, without such exception, refused to answer the question, his contumacy should have been reported.